EMPLOYMENT AGREEMENT
 
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this first day of
January 2009, by and between MedaSorb Technologies Corporation and its wholly
owned subsidiary,  CytoSorbents Inc., (collectively, the “Company”), and David
Lamadrid (“Employee”).


The Company wishes to employ Employee as Chief Financial Officer upon the terms
and conditions set forth in this Agreement and Employee is willing to accept
employment subject to the terms and conditions set forth below.  Accordingly,
the parties, intending to be legally bound, agree as follows:


1.           Employment and Term


1.1           Employment.  Subject to the terms and conditions hereof, the
Company hereby employs Employee during the term of employment set forth in
Section 1.2 to serve as Chief Financial Officer of the Company and perform such
services and duties as are normally and customarily associated with such
position as well as such other associated duties as the Chief Executive Officer
(“CEO”) shall reasonably determine.  Employee hereby accepts such employment and
agrees to devote sufficient time, attention and energies during regular business
hours to effectively perform his duties and obligations hereunder, devoting five
full business days each week to the Company’s business, with four days at the
Company’s office, and the remaining one day at his discretion, provided he
remains available by telephone, email or other form of communication.


1.2           Term.  The term of employment of Employee under this Agreement
shall commence January 1, 2009 and expiring on December 31, 2009 (the “Term”)
subject to the provisions for early termination set forth herein and subject to
renewal based on approval by the Board of Directors (“BOD”).


2.           Compensation.  In consideration of the services to be rendered
hereunder, the Company hereby agrees to pay Employee an initial annual base
compensation of $175,000 payable in equal semi-monthly installments in
accordance with the usual practice of the Company which base compensation shall
be subject to semi-annual review  by the Compensation Committee.  Employee stock
options will be adjusted on the same basis as all other shareholders to account
for any stock split, stock dividend, combination or recapitalization.


3.           Benefits.


3.1           Participation in Plans.  During the term hereof, Employee shall be
entitled to participate on the same terms as afforded other executive officers
in any group insurance, hospitalization, medical, dental, health and accident,
disability or similar plan or program of the Company now existing or established
hereafter to the extent that he is eligible under the general provisions
thereof; provided that in no case shall the benefits be reduced or less than
that granted, awarded or provided to Employee on the date hereof.



--------------------------------------------------------------------------------


3.2           Reasonable Business Expenses.  Employee shall be allowed
reimbursement for reasonable business expenses in connection with the
performance of his duties hereunder upon presentation by Employee of the details
of, vouchers for, such expenses, including tourist class commercial air travel,
and Employee shall be furnished reasonable office space, assistance and
facilities.


3.3           Vacation.  Employee shall be entitled to a vacation (without
deduction of salary or other compensation) for the period as is in conformity
with the Company’s policy regarding vacations for management employees (but in
no event less than three weeks per year).


3.4           Bonuses.  Employee may receive such discretionary bonuses as the
BOD, in its sole discretion and from time to time, deems appropriate.


3.5           Travel Expenses.  Employee shall be allowed reimbursement for
mileage and toll expenses incurred while commuting to and from New York/ New
Jersey and MedaSorb facilities, not to exceed $18,000 per year.




Early Termination of Employment


4.1           Termination for Justifiable Cause.  In addition to termination
pursuant to Section 1.2, the Company, by written notice to Employee authorized
by the BOD may terminate Employee’s employment for “justifiable cause”, which
shall mean any of the following events: (a) adjudication by a court of competent
jurisdiction that Employee has committed an act of fraud or dishonesty resulting
or intended to result, directly or indirectly, in personal enrichment at the
expense of the Company; (b) a conviction of a felony (other than a motor vehicle
related matter) involving moral turpitude; (c) repeated failure or refusal by
Employee to follow written policies and directions reasonably established by the
BOD that go uncorrected for a period of thirty (30) consecutive days after
written notice has been provided to Employee; or (d) persistent willful failure
by Employee to fulfill his duties hereunder that goes uncorrected for a period
of thirty (30) consecutive days after written notice has been provided Employee.
In the event of 4.1 (c) and 4.1 (d), Employee will receive 15 calendar days of
notice, after which his employment will be terminated.


4.2           In the event that the BOD reasonably determines that the Employee
has committed a felony (other than a motor vehicle related matter), a material
act of fraud or other willful tort against the Company, it shall have the right
to suspend Employee from his position and duties hereunder without compensation
until such time as either the action is dropped or no longer pursued or a final
adjudication of Employee’s actions is made by a court (whether civil or criminal
as appropriate) of competent jurisdiction.  Should said adjudication find
Employee innocent (or not at fault) or the action is dropped or no longer
pursued, the Company shall promptly pay him all unpaid back salary together with
interest on said amount (at the average consumer loan rate published by
Citibank, N.A., during the suspension period) and, if said final adjudication is
rendered or action dropped or no longer pursued within 12 months of Employee’s
suspension, he may, at his option, be reinstated to his position and this
Agreement continued as if never interrupted.


2

--------------------------------------------------------------------------------


4.3           Permanent Disability of Employee.  The Company shall have the
right to terminate Employee’s employment hereunder if the BOD shall in good
faith and on the basis of reasonable medical evidence determine that Employee,
by reason of physical or mental disability, has been unable to perform the
services required of him hereunder for more than 120 consecutive days or an
aggregate of 180 calendar days, during any 12-month period.  Such termination
shall be effective as of the last day of the month following the month in which
the Company shall have given notice to Employee of its intention to terminate
pursuant to this paragraph.  Company paid Disability Benefits will be activated
90 days after termination.


4.4           Compensation Upon Early Termination.


(a)           In the event of termination of this Agreement for “justifiable
cause” as described in Section 4.1, or pursuant to Section 1.2 hereof, Employee
shall be entitled to the compensation earned by him before the effective date of
termination, as provided for in this Agreement, computed pro rata up to and
including that date, in lieu of salary and other benefits under this Agreement.


(b)           If prior to the expiration of the term of this Agreement Employee
dies, the Company shall continue Employee’s compensation and coverage of
Employee’s direct dependents (if any and if they are eligible) under all plans
or programs of the types listed in Section 3.1 for a period of 120 days,
provided that no such benefits shall continue past the end of the term of this
Agreement.


(c)           Upon a Change of Control or upon Employee’s termination for “Good
Reason” as defined below, Employee shall then be entitled to receive, in lieu of
salary and other benefits under this Agreement, (i) an amount equal to two weeks
of his then-current base salary for every year Employee was employed by the
Company, payable in equal semi-monthly installments over the next three (3)
months following termination in arrears without interest, (ii) continued
coverage under all plans or programs of the types listed in Section 3.1 until
the sooner of 1 year or one (1) month after Employee becomes otherwise employed
and eligible for other comparable coverage, and (iii) all other benefits
provided to Employee under this Agreement for a period of thirty (30) days.


3

--------------------------------------------------------------------------------


4.5           In the event Employee is terminated for any reason other than for
“justifiable cause” as defined in Section 4.1 hereof, death, disability or
voluntary termination (unless the Company and Employee mutually agree to such
voluntary termination), then all unexercised options granted to Employee under
the Company’s option plan shall be deemed fully vested and exercisable
immediately upon Employee’s termination.  The foregoing benefit shall be in
addition to, and not in lieu of, any similar benefit that may be contained in
any other agreement between the Company and Employee.


4.6           (a) Upon the occurrence of a Change of Control of the Company or
Employee terminates for Good Reason pursuant to Section 4.6(d), all options
granted to Employee under the Company option plan shall be automatically fully
vested and exercisable immediately upon a Change of Control.


(b) For purposes of this Agreement, “Change of Control” shall be deemed to have
occurred if, during the term of this agreement:


(i)           the beneficial ownership of at least 50% of the Company’s voting
securities or all or substantially all of the assets of the Company shall have
been acquired, directly or indirectly by a single person or a group of
affiliated persons, other than the Employee or a group in which the Employee is
a member, in any transaction or series of transactions or


(ii)           as the result of or in connection with any cash tender offer,
exchange offer, sale of assets, merger, consolidation or other business
combination of the Company with another corporation or entity the new Board of
Directors is comprised of a majority of Directors chosen or elected by the
shareholders of the new/combined entity who were not shareholders of the Company
before such cash tender offer, exchange offer, sale of assets, merger,
consolidation or other business combination of the Company with another
corporation or entity


(c)           For purposes of this Agreement, the date of Change of Control
shall mean the earlier to occur of:


(i)           the first date on which a single person or group of affiliated
persons acquires the beneficial ownership of 50% or more of the Company’s voting
securities or all or substantially all of the Company’s assets in any
transaction or series of transactions; or


(ii)           the date on which a cash tender offer, exchange offer, sale of
assets, merger, consolidation other business combination resulting in the change
in the Board of Directors contemplated by Section 4.6 hereof is consummated.


4

--------------------------------------------------------------------------------


(d) For purposes of this Agreement, the term “Good Reason” shall mean the
assignment to Employee of any duties that are not in the same corporate capacity
or area of operations or are not of the same general nature as Employee’s duties
with Company without the Employee’s express written consent.


4.7           In the event that Employee is terminated prior to the end of this
Agreement, and such early termination is not due to Section 4.1(a) and 4.1(b)
above, employee will receive a severance of (2) two weeks salary for each year
employed at Company upon termination of employment.




5.           Confidentiality and Non-Competition.


5.1           (i) Confidentiality.  During the term of employment under this
Agreement, Employee will have access to and become acquainted with various
confidential information including without limitation, trade secrets, customer
relationships, formulas, devices, inventions, processes, know-how, financial
information and other compilations of information, records, and specifications,
which are owned by the Company.  Employee shall not disclose any of the
Company’s confidential information, directly or indirectly, or use them in any
way, either during the term of this Agreement or at any time thereafter, except
as required in the course of his employment for the Company.  All files,
records, documents, drawings, specifications, equipment and similar items
relating to the business of the Company, whether prepared by Employee or
otherwise coming into his possession, shall remain the exclusive property of the
Company and shall not be removed from the premises of the Company under any
circumstances whatsoever without the prior written consent of the Company, and
if removed shall be immediately returned to the Company upon any termination of
his employment and no copies thereof shall be kept by Employee, provided,
however, that Employee shall be entitled to retain documents reasonably related
to his interest as a shareholder.


(ii)  Inventions and Shop Right. Every invention, discovery or improvement made
or conceived by Employee related to the business of the Company during his
employment by the Company whenever and wherever made or conceived, and whether
or not during business hours, of any product, article, appliance, tool, device,
formula, process, machinery or pattern similar to, or which constitutes an
improvement, on those heretofore, now or at any time during this employment,
manufactured or used by the Company in connection with the manufacture or
process of any product heretofore or now or hereafter manufactured by the
Company, or of any product which shall or could reasonably be manufactured in
the reasonable expansion of the Company’s business, shall be and continue remain
the Company’s exclusive property, without any added compensation or any
reimbursement for expenses to Employee, and upon the conception of any and every
such invention, discovery or improvement and without waiting to perfect or
complete it, Employee promises and agrees that he will immediately disclose it
to the Company and to no one else and thenceforth will treat it as the property
and secret of the Company.  Employee will also execute any instruments requested
from time to time by the Company to vest in it complete title and ownership to
such invention, discovery or improvement and will, at the request of the
Company, do such acts and execute such instruments as the Company may require
but at the Company’s expense to obtain Letters Patent in the United States and
foreign countries, for such invention, discovery or improvement and for the
purpose of vesting title thereto in the Company, all without any reimbursement
for expenses  or otherwise and without any additional compensation of any kind
to Employee.


5

--------------------------------------------------------------------------------


5.2           Non-Competition.  In the event of a termination of this Agreement
for any reason, Employee shall be prohibited for a period of one (1) year from
the effective date of this separation from engaging in any business in
competition with that of the Company in those states within the United States
and those countries outside the United States in which the Company at the time
of Employee’s separation has conducted business or where Company has written a
reasonable plan to conduct business in the next 12 months or directly or
indirectly advising or consulting to or otherwise performing services for or
providing assistance to any person, firm, corporation, or other entity engaged
in such competitive business, provided, however, nothing herein contained shall
be construed as (a) preventing Employee from investing his personal assets in
any businesses which do not compete directly or indirectly with the Company,
provided such investment or investments do not require any services on his part
in the operation of the affairs of the entity in which such investment is made
and in which his participation is solely that of an investor, (b) preventing
Employee from purchasing securities in any corporation whose securities in any
corporation whose securities are regularly traded, if such purchases shall not
result in his owning beneficially at any time 3% or more of equity securities of
any corporation engaged in a business which is competitive, directly or
indirectly, to that of the Company, (c) preventing Employee from engaging in any
activities, if he receives the prior authorization of the
Directors.  Notwithstanding anything herein to the contrary this Section 5.2
shall not be effective in the event Employee has been discharged for any reason
other than “justifiable cause” or voluntarily leaves the employment of the
Company with the mutual agreement of the Company.


5.3           Subsequent to the termination of this Agreement, Employee will not
for a period of one (1) year materially interfere with or disrupt the Company’s
business relationship with its customers or suppliers or employ any person who
was employed with the Company at any time during the 6 months prior to
Employee’s termination, or for a period of three (3) years, directly or
indirectly solicit any of the employees to leave the employ of the Company.


6.           Notices.  All notices under this Agreement shall be in writing and
shall be deemed effective when delivered in person (in the Company’s case, to
its CEO or Secretary) or forty eight (48) hours after deposit thereof in the
U.S. mail, postage prepaid, addressed to Employee, at last known address as
carried in the records of the Company, or to the Company, at the corporate
headquarters, to the attention of the Secretary, or to such other address as the
party to be notified may specify by notice to the other party.


7.           Assigns and Successors.  The rights and obligations of the Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company and the rights and obligations of Employee
shall move to the benefit of and shall be binding on Employee and his legal
representatives or heirs.  This agreement constitutes a personal service
agreement and Employee’s obligations hereunder may not be transferred or
assigned by Employee.


6

--------------------------------------------------------------------------------


8.           Amendment Waiver. This Agreement may be amended, and any right or
claim hereunder waived, only by a written instrument signed by both Employee and
the Company, following authorization by the BOD.  Nothing in this Agreement,
express or implied, is intended to confer upon any third person any rights or
remedies under or by reason of this Agreement.  No amendment or waiver of this
Agreement requires the consent of any individual, partnership, corporation or
other entity not a party of this Agreement.


9.           Injunction.


(a)  Should Employee at any time violate or threaten to violate any of the
provisions of this Agreement, the Company shall be entitled to an injunction
restraining Employee from doing or continuing to do or performing any such acts
and Employee hereby consents to the issuance of such an injunction.


(b)  In the event that a proceeding is bought in equity to enforce the
provisions of this paragraph, Employee shall not urge as a defense that there is
an adequate remedy at law, nor shall the Company be prevented from seeking any
other remedies which may be available.


(c)  The existence of a claim or cause of action by the Company against
Employee, or by Employee against the Company, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the endorsement by the
Company of the foregoing restrictive covenants but shall be litigated
separately.


(d)  The provisions of this Section 9 shall survive termination of this
Agreement.


10.           Governing Law and Jurisdiction.  This Agreement in its
interpretation and application and enforcement shall be governed by the law of
the State of New Jersey without application of its conflict of laws provisions,
and any legal action commenced by either party seeking interpretation,
application and/or enforcement of this Agreement shall be brought only in the
State of New Jersey of federal court sitting in Princeton, NJ.


11.           Prior Agreements.  This Agreement supercedes and replaces any and
all prior agreements between the parties as to its subject matter.


12.           Construction.  Paragraph headings are for convenience only and
shall not be considered a part of the terms and provisions of this Agreement.
 
13.           Effective Date.  The effective date of this Agreement shall be
January 1, 2009.


7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement.



MedaSorb Technologies Corporation and      CytoSorbents Inc.  
EMPLOYEE
           
By:
    
 
   
   
Phillip P. Chan, CEO
       
MedaSorb Technologies Corporation
     
And CytoSorbents, Inc.
     









8

--------------------------------------------------------------------------------

